Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Senzaki et al. (US 2014/0113236; published April 24, 2014).
Applicant’s Invention
Applicant claims a solvent comprising a) a polar solvent selected from a sulfoxide, N-methyl-2-pyrrolidone, gamma-butyrolactone or a combination thereof, b) a glycol ether and an c) ether ester of Formula I.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-4 Senzaki et al. teach a solvent developing negative-tone resist composition (abstract).  The resist composition can be prepared by dissolving the materials in an organic solvent to provide a uniform solution [0678-679].  Solvents include gamma-butyrolactone, apolyhydric alcohols or compounds having an ester bond such as propylene glycol monomethyl ether (PGME), the ether ester ethylene ethoxypropionate (EEP) and dimethylsulfoxide (DMSO) [0680; limitation of claims 1-4].  The solvents can be used individually or in combination as a mixed solvent [0681].  The solvents PGME and gamma-butrolactone are preferred [0682].  When PGME is mixed with another polar solvent the ratio is 1:9 to 9:1 [0684].  The amount of the solvent is not limited and is adjusted to a 
With respect to claim 5, Senzaki et al. do not specify diethylene glycol monoethyl ether as the glycol ether, however Senzaki et al. does teach that polyhydric alcohol derivatives include compounds having an ether bond, such as monoethylethers of the polyhydric alcohols which include diethylene glycol [0680].  
With respect to claim 6, Senzaki et al. do not specify the ratio of polar solvent to glycol ether to ether ester (polar solvent:glycol ether:ether ester), however Senzaki et al. is clear that the ratio of the glycol ether (PGMEA) to polar solvent is 1:9 to 9:1 and when an ester (EL) is added the ratio is 1:9 to 9:1 [0683-685].  Therefore, one or ordinary skill would have been motivated to formulate a solvent comprising polar solvent, glycol ether and ester with a mixing ratio of 1:9 to 9:1 for each component with a reasonable expectation of success.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Senzaki et al. do not teach combining a polar solvent selected from DMSO or gamma butyrolactone with a glycol ether and ether ester of Formula I, however Senzaki et al. does teach solvent are selected from gamma-butyrolactone, PGME, EEP and DMSO and are combined into mixed solvents.  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Senzaki et al. to formulate a solvent comprising a polar solvent selected from DMSO or gamma butyrolactone with a glycol ether and ether ester of Formula I with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Senzaki et al. to form a solvent comprising gamma-butyrolactone, PGME, EEP and DMSO because Senzaki et al. teach combining the compounds into a mixed solvent to provide a uniform solution for solid substrates.  

Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valcke (US 5,397,795; patented March 14, 1995) in view of Senzaki et al. (US 2014/0113236; published April 24, 2014).
Applicant’s Invention
Applicant claims a pesticide formulation comprising a pesticide and a solvent comprising a) a polar solvent selected from a sulfoxide, N-methyl-2-pyrrolidone, gamma-butyrolactone or a combination thereof, b) a glycol ether and an c) ether ester of Formula I.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 7 and 9, Valcke teach synergistic antifungal compositions comprising propiconazole and tebuconazole for wood preservation (abstract; limitation of claim 7 and 9).   The content of the active ingredients range from 0.01-95% by weight of the formulation (column 4, lines 47-68).  The active ingredients are combined with adjuvants selected from solvents (column 5, lines 14-27).  The suitable solvents are glycols and their ethers, such as ethylene glycol monomethyl or monoethyl ethers, strongly polar solvents, such as N-methyl-2-pyrrolidone and DMSO (column 5, lines 59-63).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Valcke do not teach a solvent mixture of claim 1.  It is for this reason Senzaki et al. is joined.
Senzaki et al. teach a solvent developing negative-tone resist composition (abstract).  The resist composition can be prepared by dissolving the materials in an organic solvent to provide a uniform solution [0678-679].  Solvents include gamma-butyrolactone, apolyhydric alcohols or 
With respect to claims 8 and 10, Senzaki et al. teach that the amount of various solvents can be adjusted to form a mixed solvent where the ratio of different solvents range from 1:9 to 9:1 of the glycol ether.  Therefore, one of ordinary skill would have been able to contemplate a formulation comprising 16-55% by weight polar solvent, 20-30% by weight glycol ether, 20-40% by weight ether ester and 2-70% by weight pesticide because Valcke teach that the pesticide is range from 0.01-95% by weight of the formulation.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			


Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617